DETAILED ACTION

Primary Examiner acknowledges Claims 1-20 are pending in this application as originally filed on January 14, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, independent Claims 1, 8, and 15 recite the limitation “display a current configuration”; however, the breadth and scope of this limitation appears to be unclear. Reviewing the claims, this “current configuration” limitation appears to be a separate and distinct feature from the previously claimed “ventilation configuration”, where as the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of managing medical ventilation of patients with a generic computer element of a “processor”.  This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 8-12, and 15-18 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pfeiffer et al. (6,158,430).
As to Claims 1, 8, and 15, Pfeiffer discloses a system (36, “Each docking station 4A, 4B, 4C, 4D is also connected to a network, as illustrated with line 34 and network central 36 in the figure. … it could also be part of a larger network including other devices, such as monitors, etc.” Column 3, Lines 30-35) for managing medical ventilation of patients (6A, 6B as connected ventilator units 2A, 2B can also be connected to a first patient 6A and second patient 6B, respectively.” Column 2, Lines 50-55), comprising: a memory (via 28/30 - “The first and second electronic communicators 28, 30 can transfer any type of information between the ventilator units 2A, 2B and docking stations 4A, 4B, 4C, 4D. In particular, information regarding the identity of the ventilator unit 2A, 2B and information regarding the treatment of the patient 6A, 6B (e. g. set mode of operation, set parameters for that mode, measured parameters relating to patient, etc.) and is transferred to the docking station 4A, 4B, 4C, 4D. From the docking station 4A, 4B, 4C, 4D, specific programming can be transferred to the ventilator unit 2A, 2B, pertaining to special requirements or circumstances on site.” Column 3, Lines 10-25) comprising instructions (“information regarding the identity of the ventilator unit 2A, 2B and information regarding the treatment of the patient 6A, 6B (e. g. set mode of operation, set parameters for that mode, measured parameters relating to patient, etc.) and is transferred to the docking station 4A, 4B, 4C, 4D. From the docking station 4A, 4B, 4C, 4D, specific programming can be transferred to the ventilator unit 2A, 2B, pertaining to special requirements or circumstances on site.” Column 3, Lines 10-25); and one or more processors (via 32A-32D, “For this purpose, the docking stations 4A, 4B, 4C, 4D have respective control units 32A, 32B, 32C, 32D, containing specific information or programming necessary for the associated docking station 4A, 4B, 4C or 4D.” Column 3, Lines 20-25) configured to, on execution of the instructions, cause the system to perform operations comprising: receive ventilator data generated by a plurality of medical ventilator devices (“The first and second electronic communicators 28, 30 can transfer any type of information between the ventilator units 2A, 2B and docking stations 4A, 4B, 4C, 4D. In particular, information regarding the identity of the ventilator unit 2A, 2B and information regarding the treatment of the patient 6A, 6B (e. g. set mode of operation, set parameters for that mode, measured parameters relating to patient, etc.) and is transferred to the docking station 4A, 4B, 4C, 4D. From the docking station 4A, 4B, 4C, 4D, specific programming can be transferred to the ventilator unit 2A, 2B, pertaining to special requirements or circumstances on site.” Column 3, Lines 10-25); associate patient information of a respective patient of a plurality of patients with a respective ventilator device of the medical ventilator devices, the patient information including a patient identifier and a location of the respective patient devices (“In particular, information regarding the identity of the ventilator unit 2A, 2B and information regarding the treatment of the patient 6A, 6B (e. g. set mode of operation, set parameters for that mode, measured parameters relating to patient, etc.) and is transferred to the docking station 4A, 4B, 4C, 4D. From the docking station 4A, 4B, 4C, 4D, specific programming can be transferred to the ventilator unit 2A, 2B, pertaining to special requirements or circumstances on site.” Column 3, Lines 10-25; “For mobile docking stations 4A, 4B, 4C, 4D, the wireless connection could also include a unit for determining the position of the transmitter (GPS or any other known system for this purpose).” Column 3, Lines 40-45, wherein “The location of each ventilator unit 2A, 2B can be immediately obtained at all times.” Column 3, Lines 45-50 and “the first docking station 4A represents all docking stations for stationary use in the hospital, such as emergency rooms, ICU's, etc.”, “The second docking station 4B represents all docking stations for mobile use, such as between bed sites in a hospital, transport to or between hospitals, etc.”, and “The third and fourth docking station 4C, 4D represents docking stations for stationary or mobile subacute use in hospital or in the patient's home.” Column 3, Lines 50-65); determine, based on the during a complete treatment (including transport between several different docking stations 4A, 4B, 4C, 4D, the mode of operation and operational parameters set by the responsible medical staff will change as the patient's condition changes. …This provides for the possibility of specializing the control units 32A, 32B, 32C, 32D to their particular location. An ICU ventilator unit needs to be more complex than a home care or subacute ventilator. Specialization of different control units 32A, 32B, 32C, 32D makes it possible to reduce the size and weight of both ventilator units 2A, 2B and docking stations 4A, 4B, 4C, 4D intended for subacute or mobile use. Further specialization is possible by transferring more of hardware and software to the network. A proper balance should be made to ensure patients' safety at all times.” Column 4, Lines 1-20); provide for display (via “monitors” Column 3, Lines 30-35) a current configuration of each of the plurality of medical ventilators, and including the determined ventilation configuration of the respective ventilator device and patient ventilation data of the respective patient (“the first docking station 4A represents all docking stations for stationary use in the hospital, such as emergency rooms, ICU's, etc.”, “The second docking station 4B represents all docking stations for mobile use, such as between bed sites in a hospital, transport to or between hospitals, etc.”, and “The third and fourth docking station 4C, 4D represents docking stations for stationary or mobile subacute use in hospital or in the patient's home.” Column 3, Lines 50-65).
communication interface 10, which is adapted to receive a matching interface 12 of the ventilator units 2A, 2B. In the communication interface 10, there are gas connections 14, 16, a power line 22 and a first electronic communicator 28, each adapted for corresponding gas inlets 18, 20, a power inlet 26 and a second electronic communicator 30 in the matching interface 12.” Column 2, Lines 55-65; “Each ventilator unit 2A, 2B can have individual identifies which are transferred via the interface 10, 12 to the docking station 4A, 4B, 4C, 4D to which the ventilator unit 2A, 2B is docked. The docking station 4A, 4B, 4C, 4D then transfers this information to the network 34, 36. The location of each ventilator unit 2A, 2B can be immediately obtained at all times. This inter alia allows for optimization of the use of ventilator units 2A, 2B.” Column 4, Lines 40-50) for changing a setting associated with the respective ventilator device; and when a change of the setting is received and implemented by the respective ventilator device, providing an indication of the change of the setting.
As to Claims 3 and 10, Pfeiffer discloses the patient ventilation data comprises a sensed orientation of the patient. (“The ventilator system can be configured to be additionally controlled in relation to e. g. blood gas measurements (O.sub.2 saturation, partial pressure of O.sub.2 or CO.sub.2, etc.) ECG or EEG measurements made on the patients. The system could include, either separately or incorporated in ventilator units or docking stations, measurement units for determining lung mechanical parameters such as FRC, compliance, etc.” Column 4, Lines 35-45).
during a complete treatment (including transport between several different docking stations 4A, 4B, 4C, 4D, the mode of operation and operational parameters set by the responsible medical staff will change as the patient's condition changes. …This provides for the possibility of specializing the control units 32A, 32B, 32C, 32D to their particular location. An ICU ventilator unit needs to be more complex than a home care or subacute ventilator. Specialization of different control units 32A, 32B, 32C, 32D makes it possible to reduce the size and weight of both ventilator units 2A, 2B and docking stations 4A, 4B, 4C, 4D intended for subacute or mobile use. Further specialization is possible by transferring more of hardware and software to the network. A proper balance should be made to ensure patients' safety at all times.” Column 4, Lines 1-20). 
As to Claims 5, 12, and 18, Pfeiffer discloses the modified ventilator operation instructions instruct the respective ventilator device to adjust a length of a ventilation protocol or an amount of gas provided during at least a portion of the ventilation protocol. (“The docking stations can also include further connections for distributing other gases or fluids than air and oxygen, e.g. NO, laughing gas, liquid or gaseous anaesthetics (whereby the docking stations and ventilator units could be used in operating theaters as well). Different ventilator units could used, having certain specific qualities for certain defined uses, e.g. anaesthesia with one adapted to certain conditions or requirements pertaining for that docking station (e.g. whether CO.sub.2 -measurements or respiratory gas volume calculations should be made).” Column 2, Lines 25-30).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 13, and 19 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeiffer et al. (6,158,430) in view of Behlmaier (2010/0326646).
As to Claims 6 and 7, Pfeiffer discloses determining, based on the sensed orientation of the patient and the ventilation configuration that a suction is or will be needed for the respective patient (“wherein said ventilator communication interface and said docking station communication interface comprise means for receiving exhaled gas from said at least one ventilator unit for evacuation of said exhaled gas through said docking station.” Column 6, Claim 5).  Pfeiffer discloses “The ventilator system can be configured to be additionally controlled in relation to e. g. blood gas measurements (O.sub.2 saturation, partial pressure of O.sub.2 or CO.sub.2, etc.) ECG or EEG measurements made on the patients. The system could include, either separately or incorporated in ventilator units or docking stations, measurement units for determining lung mechanical parameters such as FRC, compliance, etc.” (Column 4, Lines 35-45).
Yet, does not expressly disclose the use of a notification system associated with the “need for suction” as claimed in Claim 6. 
Behlmaier teaches a ventilation device utilizing patient lung mechanical parameters - including but not limited to compliance, to determine the efficacy of the ventilation protocol.  Specifically, Behlmaier teaches “If the work of breathing of the patient increases, clinicians may assess whether the increase is due to increased airway resistance in the patient (e.g., stiffened lung tissue, which may be related to a clinical condition) or increased resistance in the tracheal tube due to buildup of biofilms on the inner diameter of the tube. Because airway pressure measurements taken proximal to the tracheal tube may not provide information about resistance built up distally, either in the patient or in the tube, trachea pressure measurements may provide information to the clinician about airway or tube-originated resistance. Trachea pressure may refer to pressure in the airway space below the cuff or near the distal tip of the cuff. With this information, when a patient's work of breathing increases, the clinician knows if it is due a change in the diameter of the tracheal tube or a change in the patient's respiratory system. If the resistance buildup is at least in part due to the tracheal tube, he may take action to suction secretions or increase the peak inspiratory pressure to overcome the increased resistance in the tracheal tube. If the work of breathing increase is due to the patient's respiratory system, he may deliver medication to the patient or change the ventilator settings. Tube-based increased work of breathing may be associated with patients who are relatively healthier than patients whose airway resistance has increased the work of breathing. In addition, isolating the resistance to the tube may alert caregivers to kinks or other mechanical changes in the shape of the tube. Using such information may allow the clinician to more accurately assess when a patient is ready to come off of ventilator-assisted breathing.”  (Para 0014). Consequently, the resultant effect of monitoring the patient lung mechanical parameters is a determination of the efficacy of the breathing protocol whereby the clinician is alerted to conditions which effect the proper ventilation and the clinician is able to promptly act in the interests of the patient. Therefore, it would have been obvious to one having ordinary skill in the art to modify the ventilation sensing parameters of Pfeiffer to be additionally concerned with the work of breathing of the patient, as taught by Behlmaier in order to determination of the efficacy of the breathing protocol whereby the clinician is alerted to conditions which effect the proper ventilation and the clinician is able to promptly act in the interests of the patient.

Claims 7, 14, and 20 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeiffer et al. (6,158,430) in view of Behlmaier (2010/0326646) in view of Boelt (2006/0144401).
As to Claims 7, 14, and 20, the modified Pfeiffer, specifically Behlmaier teaches the relationship between the work of breathing and the ability to properly ventilate the patent based on sensed data.  Yet, does not expressly disclose the use of “sensed breath sounds” as claimed in Claim 7. 
Boelt teaches the correlation between the work of breathing and breath sounds such as snoring was known.  Specifically, “CPAP is an airway treatment wherein a slight positive air to decrease the work of breathing. CPAP treatment is given through a set of nasal prongs, through a mask or through a ventilation tube fixed in the trachea. Often, neonates, in particular premature babies, are given CPAP treatment in order to relieve the respiratory organs. Moreover, CPAP treatment is applied for the alleviation of snoring and obstructive sleep apnea.” (Para 0002). Consequently, CPAP is a ventilatory treatment protocol to effectuate a decrease in the work of breathing and in turn alleviation of snoring for the purpose of relieving the respiratory organs.  Therefore, it would have been obvious to one having ordinary skill in the art to utilize sensory data as related to snoring for the purpose of determining the need of the patient for a CPAP ventilatory treatment protocol as a function of an increased work of breathing, as taught by Boelt to relieve the respiratory disordered faced by the patient in need.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steinhauer et al. (9,352,110) shares a common assignee/inventor with the instant application and appears to recite the features of sensory ventilation as a function of sound; however, Steinhauer does not appear to teach the concepts as shown in Figure 1, including the “plurality of medical ventilator devices”, “location of respective patient”, and the “display [of] a current configuration”.  At this time, there 
Boyer et al. (2013/0106864), Elaz et al. (2005/0143632) and Higgins et al. (2009/0054735) each disclose the concepts of managing multiple medical ventilations of patients whereby a plurality of medical ventilator devices are connected to a central network which received and transmits operational data from a central network related to the patient’s data and location. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785